Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “X denotes F, Cl, CN, NCS, SF5, fluorinated alkyl, fluorinated alkoxy, fluorinated alkenyl or fluorinated alkenyloxy each having up to 5 C atoms” (emphasis added); the scope of the protection sought is not clear, since each of an alkenyl group and an alkenyloxy group require a minimum of 2 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent “X” in the claimed compound of formula I.
Claim 8 is rejected as being vague and indefinite when it recites “in which the occurring groups and parameter have the meanings given for formula 1 in claim 1” (emphasis added); the scope of the protection sought is not clear. Independent claim 8, drawn to a compound of formula P or P’, fails to particularly point out and distinctly claim the antecedent basis for each of “occurring groups” and “parameter”.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lietzau et al. (U.S. Patent No. 10,017,695). 
Claims 1, 3-5, 7, and 9-11 Lietzau et al. a dibenzofuran and dibenzothiophene compound inclusive of the dibenzofuran and dibenzothiophene compound of the present formula I, as represented therein by 
    PNG
    media_image1.png
    120
    390
    media_image1.png
    Greyscale
when the substituents are as follows: 
W, comparable to the present W, is O or S;
Y, comparable to the present X, is Cl, CF3, OCF3 or OCF2H;
X1 is H;
X2, comparable to the present Y1, is H or F;m, comparable to the present n, is 0, 1, or 2;
R, comparable to the present R, is an alkyl group having 1 to 15 C atoms, where, in addition, one or more CH2 groups therein may each be replaced, independently of one another, by —C≡C—, —CF2O—, —OCF2—, —CH═CH—, 
    PNG
    media_image2.png
    98
    657
    media_image2.png
    Greyscale
 —O—, —CO—O— or —O—CO— in such a way that O atoms are not linked directly to one another, and in which, in addition, one or more H atoms may be replaced by halogen,
A, comparable to the present A, is selected from the following groups:
a) 1,4-phenylene, in which, in addition, one or two CH groups may be replaced by N and in which, in addition, one or more H atoms may be replaced by a group L,
b) the group consisting of trans-1,4-cyclohexylene and 1,4-cyclohexenylene, in which, in addition, one or more non-adjacent CH2 groups may be replaced by —O— and/or —S— and in which, in addition, one or more H atoms may be replaced by F, and
c) the group consisting of tetrahydropyran-2,5-diyl, 1,3-dioxane-2,5-diyl, tetrahydrofuran-2,5-diyl, cyclobutane-1,3-diyl, piperidine-1,4-diyl, thiophene-2,5-diyl and selenophene-2,5-diyl, each of which may also be mono- or polysubstituted by a group L; 
L, comparable to the present L, on each occurrence, identically or differently, is F, Cl, CN, optionally fluorinated alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 7 C atoms;
Z, comparable to the present Z, on each occurrence, identically or differently, denotes a single bond, —CF2O—, —OCF2—, —CH2O—, —OCH2—, —(CO)O—, —O(CO)—, —CH2CH2—, —CF2—CF2—, —CH═CH—, —CF═CF—, —CF═CH—, —CH═CF—, or—C≡C—. Claim 9 is drawn to the corresponding use thereof said dibenzofuran and dibenzothiophene compound in a liquid-crystalline medium, claim 10 is drawn to the corresponding use thereof said liquid-crystalline medium in a liquid crystal display device, and claim 10 is drawn to the process for the preparation of said dibenzofuran and dibenzothiophene compound of the present formula I.
Claims 1-7, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lietzau et al. (U.S. Patent No. 7,514,127). 
Claims 1-4, 6-8, 10, 12, and 13 of Lietzau et al. a dibenzofuran and dibenzothiophene compound inclusive of the dibenzofuran and dibenzothiophene compound of the present formula I, as represented therein by 
    PNG
    media_image3.png
    154
    395
    media_image3.png
    Greyscale
, when the substituents are as follows: 
Y, comparable to the present W, is O or S;
m, comparable to the present n, is 0, 1, or 2;R1, comparable to the present R, is an alkyl group having 1 to 15 C atoms; 
A1, comparable to the present A, is 1,4-phenylene, 1,4-cyclohexylene, or 1,4-cyclohexenylene, which may be unsubstituted or mono- or polysubstituted by —F, —Cl, —Br and/or —I;
Z1, comparable to the present Z, is a single bond, —CF2O—, —OCF2—, —CH2CH2—, —CF2CF2—,  —C(O)O—, —OC(O)—, —CH2O—, —OCH2—, —CF═CH—, —CH═CF—, —CF═CF—, —CH═CH— or -C≡C-;	
X2 is H,
X2, comparable to the present Y1, is H, halogen, CN, SCN, NCS or SF5;
X3, comparable to the present X, is halogen, CN, SCN, NCS or SF5; and
n = 0, and R2, comparable to the present Y2, is F, Cl, or CF3.
Claim 12 is drawn to the corresponding use thereof said dibenzofuran and dibenzothiophene compound in a liquid-crystalline medium, and claim 13 is drawn to the corresponding use thereof said liquid-crystalline medium in a liquid crystal display device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9 and 10 of U.S. Patent No. 11,236,063. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a dibenzofuran and dibenzothiophene compound, the corresponding use thereof said dibenzofuran and dibenzothiophene compound in a liquid-crystalline medium, as well as the corresponding use thereof said liquid-crystalline medium in a liquid crystal display device, characterized in that said dibenzofuran and dibenzothiophene compound is inclusive of the dibenzofuran and dibenzothiophene compound of the present formula I.
Claims 1, 3-5, 7, 9, 10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, and 9-11 of U.S. Patent No. 10,017,695. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a dibenzofuran and dibenzothiophene compound, the corresponding use thereof said dibenzofuran and dibenzothiophene compound in a liquid-crystalline medium, as well as the corresponding use thereof said liquid-crystalline medium in a liquid crystal display device, characterized in that said dibenzofuran and dibenzothiophene compound is inclusive of the dibenzofuran and dibenzothiophene compound of the present formula I.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2021/0403810.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722